Citation Nr: 1018604	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-23 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Attorney - John Berry


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1980 to June 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

In May 2008, the Board remanded the Veteran's claim to 
provide her with a proper notice letter, to obtain her 
complete personnel file, to attempt to verify her claimed in-
service stressor, and to afford her a VA examination.  
Pursuant to the Board remand, the RO followed the Board's 
instructions and sent the Veteran an appropriate VCAA notice 
letter in May 2008.  The RO also requested the Veteran's 
complete personnel file as well as any incident reports from 
Dyess Air Force Base (AFB) which contained additional 
information about her alleged stressor.  The personnel file 
was received in July 2008, and in September 2008 a response 
was received from Dyess AFB stating that no records were 
found.  In addition, the Veteran was scheduled for a VA 
examination in February 2009, which she attended and the 
examination was found to be adequate for VA purposes.  In its 
May 2009 decision, the Board found that the remand directives 
had been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  

The Board denied the Veteran's claim for service connection 
in a March 2009 decision.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) and in an Order dated in December 
2009, the Court vacated the Board's decision and remanded the 
case to the Board for proceedings consistent with the Joint 
Motion for Remand (Joint Motion) filed in this case.  The 
appeal was returned to the Board for action consistent with 
the December 2009 Joint Motion and Court Order.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To ensure compliance with a prior remand.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  As pointed out by the parties in the December 
2009 Joint Motion, VA did not provide an adequate statement 
of reasons or bases with respect to whether it had complied 
with its duty to assist the Appellant by aiding in 
substantiating her claimed in-service stressors.  

As previously mentioned, the Board remanded the Veteran's 
claim in May 2008 in an attempt to verify the Veteran's 
claimed in-service stressor.  Pursuant to the request, the RO 
requested any incident reports filed at Dyesss AFB pertaining 
to the Veteran's alleged in-service stressor.  In the March 
2009 SSOC the Decision Review Officer denied the Veteran's 
claim noting that there was no credible supporting evidence 
of an in-service stressful event sufficient to ground a claim 
for this disability.  

In its Joint Motion, the Court notes that in August 2008, the 
Board instructed the RO to contact Air Force Security Force 
at Dyess Air Force Base and request any incident reports 
regarding Appellant's alleged stressor.  The Court also notes 
that the Board included Appellant's alleged assailant's name 
and the alleged date of the assault in its request to the RO.  
(See Joint Motion, p. 2).  In its August 2008 inquiry, the RO 
requested "all available incident reports" involving the 
Appellant and included the appellant's name, the name of her 
unit and the description of the stressful event.  However, 
the name of Appellant's assailant was not included in the 
August 2008 request 

In this regard, the parties observed that the matter should 
be remanded in order for BVA to determine whether it is 
necessary for VA to submit to the Air Force, the name of 
Appellant's alleged assailant.  

The Court has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance."  Id.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.	To the extent necessary, the RO should 
determine whether Appellant's alleged 
assailant's name should be submitted to 
Dyess AFB.  In this regard, the RO 
should determine whether it is 
necessary to submit the Appellant's 
alleged assailant's name to the Air 
Force. 

2.	If the RO determines that it is not 
necessary to submit the Appellant's 
alleged assailant's name to the Air 
Force, then the RO should document the 
Veteran's claims file with its reasons 
as to why such additional request is 
not necessary and why the additional 
request would not further assist in 
verifying the Veteran's alleged in-
service stressor.  

3.	When the development requested has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


